Exhibit 23.1 Ronald R. Chadwick, P.C. Certified Public Accountant 2851 South Parker Road Suite 720 Aurora, Colorado 80014 Phone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in the Registration Statement of Liberty Vision, Inc. on Form S-1 of my Report of Independent Registered Public Accounting Firm dated March 22, 2011, on the consolidated balance sheets of Liberty Vision, Inc. as at February 28, 2011 and 2010, and the related consolidated statements of operations, stockholders' equity, and cash flows for the year ended February 28, 2011, the period from September 29, 2009 (inception) through February 28, 2010, and for the period from September 29, 2009 (inception) through February 28, 2011. In addition, I consent to the reference to me under the heading Experts in the Registration Statement. RONALD R. CHADWICK, P.C. Aurora, Colorado April 11 , 2011 /s/ Ronald R. Chadwick, P.C.
